           Case 7:20-cr-00365-PMH Document 24 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA,                                    :
                                                             :
v.                                                           :      ORDER
                                                             :
Terry L Duncan                                               :   20 CR 365 (PMH)
                                    Defendants.              :
                                                             :
-------------------------------------------------------------x

        A Status conference in this matter is scheduled for April 21, 2021, at 3:00pm p.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant(s) waive their right to be physically present and
consent to appear by telephone after consultation with counsel.


        Members of the press and public may call the same number below but will not be
permitted to speak during the conference.


        Accordingly, it is hereby ORDERED:
        1. Defense counsel shall advise the Court in writing as to whether their clients waive their
right to be physically present and consent to appear by telephone by 2/19/21. The waiver form is
to be signed by both the defendant and defense counsel, must be received by chambers in advance
of the conference. If it is not received prior to the conference, the Court may cancel and adjourn
the conference to a new date.
        2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

        Dial-In Number:            (888) 398-2342
        Access Code:               3456831



Dated: April 13, 2021                                             SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J.
